DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Claims 1, 3 are amended in the reply filed on 07/12/2022; claims 4-5 are cancelled; claims 6-12 were withdrawn. 
Applicant’s arguments regarding amendments with respect to the pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art reference Tanaka in addition to previously relied on references below.
Drawings
Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0319762 to Harris in view of US 20060191639 to Tanaka.
Claim 1:  Harris discloses a semiconductor manufacturing device member comprising a ceramic disc (26 [plate subassembly], Fig. 6) with an internal electrode (30 [heater element traces], Fig. 4) and a ceramic shaft (29 [pedestal subassembly], Fig. 6) that supports the disc (26), wherein the disc (26) and the shaft (29) are integrated without appearing to have a bonding interface (see para. [0090] and Fig. 6, where a monolithic ceramic structure is formed); wherein the shaft (29, Fig. 6, Harris) is a cylindrical member (29, para. [0086]);
Harris discloses wherein a boundary portion (60 [region of the joint], Fig. 6, Harris) between an upper portion of an outer surface of the shaft (66 [ceramic portions]) and the surface of the disc (67 [ceramic portions]) with which the shaft (29) is integrated appears to be an R-surface (see Fig. 6) or a tapered surface.
Harris does not explicitly disclose wherein a boundary portion between an upper portion of an inner surface of the shaft and the surface of the disc with which the shaft is integrated is an R-surface or a tapered surface.
However Tanaka discloses wherein a boundary portion (23f [inclined surface], Fig. 9) between an upper portion of an inner surface of the shaft (upper portion of inner surface of 23A [support column]) and the surface of the disc (surface of 23 [substrate holding structure]) with which the shaft (23A) is integrated is an R-surface or a tapered surface (see fig. 9 where it is tapered) for the purpose of reducing thermal stress concentration (para. [0052]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tapered surface at the boundary portion as taught by Tanaka with motivation to reduce thermal stress concentration.
Claim 2:  The apparatus of Harris in view of Tanaka discloses wherein the electrode (30, Fig. 4, Harris) is at least one of a heater electrode (30, para. [0082]), an RF electrode, and an electrostatic electrode.
Claims 4-5: (Cancelled). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Tanaka as applied to claims 1, 2 above, and further in view of US 2006/0219176 to “Tomita.”
Claim 3:  The apparatus of Harris in view of Tanaka discloses wherein the disc (26, Fig. 6, Harris) has a gas channel (149 [internal vias], Fig. 13) and the shaft (29) has a gas feed passage (147 [internal lumen]) that extends in a vertical direction and that feeds a gas to the gas channel (149, para. [0105]).
However the apparatus of Harris in view of Tanaka does not explicitly disclose the gas channel opens on the side surface of the disc and that is formed in the plate surface direction of the disc.
Tomita discloses a gas channel (11a [gas providing passage], Fig. 1A/1B) opens on a side surface of the disc (side surface of 11 [base]) and that is formed in the plate surface direction of the disc (11, see Fig. 1B) for the purpose of providing, for example, an atmospheric gas which stabilizes a process in the substrate, reaction gas, and the like (para. [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel configuration as taught by Tomita with motivation to provide, for example, an atmospheric gas which stabilizes a process in the substrate, reaction gas, and the like.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200312693 discloses a similar disclosed invention with more features by inventors. US 20070221648 discloses tapered and also curved surface boundary portion options (Fig. 2-4, para. [0027-0028]). US 20080314320, US 20130248509, US 10177024, US 20080237221, US 20030183341, US 20020170679, US 6149727 disclose various pedestal interface connections. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718